 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STANLEY D. JUSTICE,                               No. 2:18-CV-3107-TLN-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    FIDELIS RECOVERY MANAGEMENT,
      LLC,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this civil action.

19   Pending before the court is plaintiff’s counsel’s request (ECF No. 12) for leave to appear

20   telephonically for the hearing on plaintiff’s motion for default judgment set for October 30, 2019,

21   before the undersigned in Redding, California, at 10:00 a.m. Good cause appearing therefor,

22   plaintiff’s counsel’s request is granted. Counsel may arrange a telephonic appearance through

23   CourtCall.

24                  IT IS SO ORDERED.

25

26   Dated: October 2, 2019
                                                           ____________________________________
27                                                         DENNIS M. COTA
28                                                         UNITED STATES MAGISTRATE JUDGE
                                                       1
